Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 1 of 32 Page ID #:11165
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 2 of 32 Page ID #:11166
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 3 of 32 Page ID #:11167
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 4 of 32 Page ID #:11168
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 5 of 32 Page ID #:11169
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 6 of 32 Page ID #:11170
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 7 of 32 Page ID #:11171
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 8 of 32 Page ID #:11172
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 9 of 32 Page ID #:11173
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 10 of 32 Page ID
                                 #:11174
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 11 of 32 Page ID
                                 #:11175
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 12 of 32 Page ID
                                 #:11176
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 13 of 32 Page ID
                                 #:11177
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 14 of 32 Page ID
                                 #:11178
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 15 of 32 Page ID
                                 #:11179
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 16 of 32 Page ID
                                 #:11180
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 17 of 32 Page ID
                                 #:11181
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 18 of 32 Page ID
                                 #:11182
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 19 of 32 Page ID
                                 #:11183
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 20 of 32 Page ID
                                 #:11184
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 21 of 32 Page ID
                                 #:11185
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 22 of 32 Page ID
                                 #:11186
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 23 of 32 Page ID
                                 #:11187
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 24 of 32 Page ID
                                 #:11188
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 25 of 32 Page ID
                                 #:11189
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 26 of 32 Page ID
                                 #:11190
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 27 of 32 Page ID
                                 #:11191
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 28 of 32 Page ID
                                 #:11192
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 29 of 32 Page ID
                                 #:11193
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 30 of 32 Page ID
                                 #:11194
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 31 of 32 Page ID
                                 #:11195
Case 2:15-cv-05642-CAS-JC Document 525 Filed 03/16/20 Page 32 of 32 Page ID
                                 #:11196
